SIMONS, Circuit Judge.
It appearing that the judgment in the above cause which we reversed by an opinion announced June 5, 1941, 120 F.2d 157, included not only a refund of capital stock taxes in respect to which we concluded the judgment to be erroneous, but also a refund of excess profits taxes to the return of which the Government conceded the taxpayer to be entitled, and that our direction for mandate was that the judgment be reversed without qualification;
Now, therefore, it is ordered that the direction for mandate in our opinion is amended to read as follows: “The judgment is reversed and the cause remanded for further proceedings and for the entry of a judgment for the appellees for that' portion of the tax paid by the appellees which represents payment of Excess Profits taxes conceded to have been erroneously collected, together with interest as provided by law.”
It is further ordered that the mandate be recalled and that a new mandate issue in conformity with the amended opinion.